Citation Nr: 0844056	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for left shoulder 
scars.

3.  Entitlement to service connection for a back injury.

4.  Entitlement to service connection for residuals of a 
right hand finger fracture.

5.  Entitlement to service connection for a right knee 
injury.

6.  Entitlement to service connection for a left knee injury.

7.  Entitlement to service connection for a right toe injury

8.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2005 and April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

During the hearing, the veteran submitted additional evidence 
with a written waiver of initial RO consideration.  The 
additional evidence includes VA treatment records concerning 
the veteran's physical and mental condition.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800. 

The issues of entitlement to service connection for residuals 
of a concussion, left shoulder scars, back injury, residuals 
of a right hand finger fracture, a right knee injury, a left 
knee injury and a right toe injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected PTSD was characterized by 
deficiencies in most areas of social functioning and some 
areas of occupational functioning including sleep disturbance 
with nightmares, paranoid thought content, hypervigilance and 
impaired impulse control; the veteran was assigned a GAF 
score that ranged from 55 to 60.


CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating and no higher have been met for service-connected PTSD 
for the entire period of the appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A July 2004 VCAA letter informed the veteran of what evidence 
was required to substantiate his claim for entitlement to 
service connection for PTSD.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  

As the April 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  The veteran filing a 
notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
VA treatment records and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  Based on the foregoing, 
the Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Increased Rating

The veteran filed a service connection claim for PTSD in June 
2004.  The RO granted his claim for PTSD at 30 percent 
disabling with an effective date of September 20, 2003.  The 
veteran appeals this decision contending that the current 
disability rating should be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The medical evidence of record consists of a VA examination 
report dated in November 2006 and VA psychiatric assessment 
notes dated in April 2008, May 2006, October 2004 and 
September 2004.  In addition, the veteran provided additional 
information about his PTSD symptoms during the August 2008 
travel Board hearing.  The Board finds that this evidence, 
the most pertinent of which is summarized below, shows that 
the veteran's condition as a whole more closely approximates 
the criteria for a rating of 70 percent rather than the 
currently assigned 30 percent disability rating.  

The claims file includes medical evidence that shows the 
veteran's PTSD affects his ability to function appropriately 
and effectively.  The November 2006 VA examination revealed 
that the veteran had difficulty sleeping with nightmares 
about his experiences in Iraq.  The veteran reported he had 
nightmares approximately one to two times a week.  However, 
he did not have dreams when he took his prescribed medicine.  
During the August 2008 Board hearing the veteran testified 
that he had daily intrusive thoughts about his experiences in 
Iraq.  The evidence shows that the veteran has reported 
hypervigilance and suspicious behavior.  The November 2006 VA 
examination and the September 2004 VA psychiatric assessment 
note documented that he avoids large crowds because he has to 
be hypervigilant and feels that there are too many people to 
watch.  In addition, he stated that large crowds remind him 
of Iraq.  In an April 2008 VA psychiatric assessment note, he 
stated that he takes different routes home and he feels like 
he is being watched all of the time.  He is always thinking 
about survival.  Planes, cars with squeaky breaks and people 
standing or walking behind him make him nervous.  In 
addition, he reported that he often slept in the center of 
his house and he often did not take his psychiatric 
prescriptions so that he would be able to wake up easily and 
protect the house.  The psychiatrist in April 2008 noted that 
the veteran had poor eye contact and although the veteran was 
polite, he found it difficult to build rapport with the 
veteran and his affect was irritable with average range and 
intensity.  In addition, the psychiatrist noted that the 
veteran experienced auditory hallucinations and paranoid 
delusions.

The medical evidence of record indicates that the veteran has 
impaired impulse control and has difficulty adapting to 
stressful circumstances.  The veteran has reported that he 
has difficulty controlling his temper and he is easily 
angered or agitated.  The veteran noted in April 2008 that he 
had five to six disorderly conduct and assault charges, but 
they were all dismissed.  He also worries excessively, is 
restless and is unable to relax.  During the August 2008 
Board hearing, he testified that he suffers from anxiety and 
nervousness.  

Furthermore, the competent medical evidence shows that the 
veteran exhibits the inability to establish and maintain 
effective relationships.  The veteran lives with his mother, 
an aunt, an uncle, his grandmother and a great aunt.  He 
indicated that he does not like to be around other people and 
he tries to minimize contact with people by staying in his 
room by himself at home.  See October 2004 VA treatment 
record.  The April 2004 VA treatment report noted that the 
veteran did not have good social or family support.  The 
veteran was married for approximately three years and he is 
now divorced.  The veteran is currently unemployed and he has 
difficulty with keeping a job.    

The Board notes that the veteran has been assigned with a GAF 
score ranging from 55 to 60.  See November 2006 VA 
examination and VA psychiatric assessment noted dated in 
September 2004, October 2004, February 2005, May 2006 and 
April 2008.  A GAF score from 51to 60 indicates that the 
veteran has moderate symptoms or moderate difficulty in 
social or occupational functioning.  
  
In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  36 C.F.R. § 4.130, Diagnostic Code 9411.  There is 
evidence that the veteran has difficulty with controlling his 
anger and paranoia, as discussed above.  However, in 
reviewing the entire evidence of record, it does not show 
total occupational and social impairment due to PTSD and the 
criteria for a 100 percent rating have not been met.

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the PTSD disability, and a staged rating 
would not provide any benefit to the veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  To the extent that the veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the veteran's service-connected PTSD has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, necessitated any frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.


REMAND

A review of the record shows that the claims folder does not 
contain all of the veteran's service treatment records.  The 
Board observes that the claims file contains some service 
treatment records submitted by the veteran.  The claims file 
indicates that the veteran applied for service connection 
within a year of discharge from service.  This suggests that 
the service treatment records may not have been at the 
appropriate department at the time the RO conducted the 
search for the records.  

VA has a duty to assist the veteran in obtaining or 
confirming the unavailability of his active duty service 
treatment records that are not currently included in the 
record on appeal.  38 U.S.C.A. § 5103A(c).  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the veteran's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A.  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  In this case, two attempts have been 
made to obtain the veteran's service treatment records.  The 
Board finds a remand is necessary to assist the veteran in 
obtaining his service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all of 
the veteran's service treatment records 
and hospitalization records from the 
appropriate personnel department to 
include the National Personnel Records 
Center (NPRC) and the VA Records 
Management Center (RMC) for the period 
of active service from September 1999 
to September 2003.  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If no records are 
available, obtain written confirmation 
of that fact.  If after the above steps 
have been taken and VA concludes that 
it is reasonably certain that further 
efforts to obtain the records would be 
futile, VA will provide the veteran 
with notice of that fact as required 
under 38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. § 3.159(e) and allow an 
appropriate period of time for the 
veteran to respond.  Associate all 
documents obtained with the claims 
file.

2.	The RO should obtain any additional VA 
treatment records not already 
associated with the claims file.  

3.	Upon completion of the foregoing, the 
veteran's claims for service connection 
should be readjudicated.  If the 
benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


